JUSTICE BRENNAN,
with whom JUSTICE MARSHALL joins,
dissenting.
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth *1100and Fourteenth Amendments, Gregg v. Georgia, 428 U. S. 153, 227 (1976) (BRENNAN, J., dissenting), I would grant the supplementary application for stay of execution. But even if I believed otherwise, 1 would grant the supplementary application for the reasons set forth in my earlier dissents in this case. See ante, p. 1043; ante, p. 1099.